DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been reviewed and are under consideration by this office action.
	Notice to Applicant
In response to Examiner’s Final Rejection of 06/18/2021, Applicant, on 09/20/2021, amended claims. Claims 1-20 are pending in this application and have been rejected below. Claims 1, 16, and 18 have been amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2021 has been entered.

Response to Amendment
Applicant’s amendments are received and acknowledged.

Response to Arguments - 35 USC § 101

Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.
The Applicant contends that the claims are not directed towards Mental Processes nor Certain Methods of Organizing Human Activity in Step 2A- Prong One. The Applicant contends that the recitations are directed towards a data driven solution rather than a “judgement and accumulated experience.”
The Examiner finds the argument unpersuasive. A mental process encompasses not only judgement and experience but further includes evaluations and judgements (See MPEP 2106.04(a)(2)(III)). The evaluation aspect would cover the data driven solutions required by the limitations.
The Applicant further contends that the claimed limitations require the generation of a model that will be extrapolated to use temperature rather than rainfall as a proxy.
The Examiner respectfully disagree. The creation and use of a model is a concept capable of being performed in the human mind (i.e. pen and paper). It is well-known benefit to apply modeling techniques to a general purpose computer to increase the speed and efficiency of the modeling. (See MPEP 2106.05(f)).
The Applicant further contends that in order to perform the modeling, it would require a human to ingest a significant amount of data and further followed by statistical analysis.
The Examiner respectfully disagrees. Modeling is a process capable of being performed in the human mind. It is well-known benefit to apply modeling techniques to a general purpose computer to increase the speed and efficiency of the modeling.
The Applicant further contends that the use of pen and paper would not bear fruitful results when performing the analysis. The Applicant further contends that the cited art all uses modern technology to model and thus shows the techniques require modern technology to perform.

The Applicant further contends that the Examiner is using improper analysis when stating the Examiner was referring to an improvement rather than the abstract idea being integrated into a practical application. The Applicant points to the October 2019 Update at Section III, A.
The Examiner finds the arguments unpersuasive. The Examiner stated in the remarks that the judicial exception is not integrated into a practical application in each of the remarks. The judicial exceptions (computer readable medium, processing unit) are not integrated into a practical application and the analysis for each can be seen below in the 101 Rejection.  The Examiner further notes the Applicant does not point out which elements or how the elements integrate into a practical application. The Examiner did further respond to the individual argument which stated the amended limitations did recite an improvement as seen below:

    PNG
    media_image1.png
    89
    527
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    93
    512
    media_image2.png
    Greyscale

The Applicant further contends that requirement for enablement has been met and sets forth an improvement with sufficient description that it would be apparent to a PHOSITA.

The Applicant further contends the amended claims recite using a proxy for missing rainfall data and this sets forth an improvement in the technology.
The Examiner respectfully disagrees. The use of a proxy is an improvement to the abstract idea itself and not the technology as a whole.
The 101 Rejections are updated and maintained below.

Response to Arguments - 35 USC § 103
Applicant’s arguments with respect to the 35 USC 103 rejections have been fully considered, but they are not persuasive or moot in view of the new line of rejections.
The Applicant contends that Perondi does not teach generating a model… representing a relationship between rainfall and ambient temperature.
The Examiner finds the arguments unpersuasive/moot. While the Examiner does not necessarily agree Perondi did not teach the limitation, the Examiner is now using the Egi reference seen below as Egi more explicitly teaches the limitations.
The Applicant contends that Gunzenhauser does not teach the leveraging the relationship of the generated model to use the temperature information for the geographic space… The Applicant further points to Gunzenhauser, [0034] as the term kriging is defined.

The Applicant further contends that Gunzenhauser teaches the use of soil temperature as opposed to ambient temperature. 
The Examiner respectfully disagrees. Ambient1 is defined as “of the surrounding area or environment.” Under the broadest reasonable interpretation, the ambient temperature would include the temperature of the soil.  Further the Examiner notes that Gunzenhauser teaches modeling using temperature and precipitation, as well as other variables. The combination of references would allow for the use of ambient temperature as taught by Sood and Egi.
The Applicant further contends that Gunzenhauser teaches only a single independent variable for modeling.
The Examiner finds the arguments unpersuasive. The Examiner relies on Egi to teach the modeling specifically. While the use of independent variable is not explicitly claimed, Egi does teach multiple independent variables. (See Egi, [0061-69]).
The 103 Rejections are updated and maintained.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a weather component configured to determine weather information… (Claim 18)
a data analysis unit configured to determine a recommended seed planting… (Claim 18)
a seeding distribution unit configured to generate a crop seeding recommendation… (Claim 19)
a data analysis unit configured to employ a stochastic optimization algorithm (Claim 20)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 18-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 18 recites the limitations: “a weather component configured to determine weather information” and “a data analysis unit configured to determine a recommended seed planting…In addition Claim 19 recites a “a seeding distribution unit configured to generate a crop seeding recommendation… and additionally Claim 20 further recites “a data analysis unit configured to employ a stochastic optimization algorithm. These means are not defined in the specification as to what these means would be, how they are connected, if they are structure or software, other than what functions they perform. For instance they could be hardware, software, a processor, over a network, and this is not defined in the specification. For purposes of examination, the Examiner interprets the elements as software as software, hardware, or a combination thereof. The elements are described in the Specification as:  
[0006] The system comprises a weather component configured to determine weather information for the geographical space for a predetermined timeframe prior to a planned planting date. The system also comprises a data analysis unit configured to determine a recommended seed planting amount for the geographical space based on the weather information.
[0076] A data analysis unit 340 of the system 300 is configured determine a seed planting amount based on the recommended crop type (determined by the data processing unit 320) and the weather information (obtained by the weather component 330).
[0077] A crop recommendation unit 360 of the system 300 is configured to generate a crop purchase recommendation based on the seed planting amount and crop type recommendation. For instance, the crop recommendation unit 360 is configured to communicate instructions to the user advising him/her of the recommended planting amount and crop type.
	Which shows no description as to what the “data analysis unit,” “weather component,” or the “seeding distribution unit”  are, such as are they physical components, 
	Therefore, the claims and their dependent claims are rejected under 35 U.S.C. 112(a), written description, as being directed to non-statutory subject matter.
	Appropriate correction is required.
       
     The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


            Claims 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
	Claim 18 recites the limitations: “a weather component configured to determine weather information” and “a data analysis unit configured to determine a recommended seed planting…In addition Claim 19 recites a “a seeding distribution unit configured to generate a crop seeding recommendation… and additionally Claim 20 further recites “a data analysis unit configured to employ a stochastic optimization algorithm. “The limitations invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no clear and sufficient linking of any of the generic placeholders to any particular structure as described by the specification in the quoted sections above. Therefore, the claim(s) is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph because Applicant’s disclosure fails to clearly link the elements to a particular structure for 
	Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the 112(b)/112(f) issues, Examiner suggests Applicant follow the USPTO policy on http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials, “112(f): Identifying Limitations That Invoke 112(f) Power 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	 Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Regarding Claims 1, 16, and 18:
	Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 1 is directed to a method which is a statutory category, while Claims 16 and 18 are directed to articles of manufacture which is also a statutory category. The Examiner further notes that claim 16 recites a computer readable storage medium. Generally this would encompass non-patent eligible material. However, the Applicant did include the qualifying definition within the specification excluding “signals per se” (See Specification, [0119]; A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves…).
Step 2A, Prong One – Claim 1 recites a series of steps for a determining crop seeding recommendations:
determining weather information for the geographical space for a predetermined timeframe prior to a planned planting date; and

wherein the geographic area includes a first portion and a second portion, the second portion includes the geographical space, the rainfall information is for at least the first portion of the geographic area and rainfall information for the geographic space is at least partially absent; 
obtaining… temperature information relating to sensed ambient temperature for the geographic area within the time period; 
generating a model based on the obtained rainfall information and temperature information, the model representing a relationship between rainfall and ambient temperature for at least the first portion of the geographic area; and 
leveraging the relationship of the generated model to use the temperature information for the geographic space as a proxy for the absent rainfall information of the geographic space;
 determining a recommended seed planting amount for the geographical space, based on the weather information. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of Mental processes—concepts performed in the human mind (observation, evaluation, judgment, opinion) and certain methods of organizing human activities based on managing personal behavior and interactions. 
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. The Claims utilize the system of at least computer readable medium, temperature sensors, computer network, rainfall sensors, processing unit, data analysis unit, seeding distribution unit, and a system. The additional elements are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f) and/or amounts to no amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). Accordingly, the additional elements would not integrate the 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are just “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235) and/or amounts to no amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h))..  The specification further supports the “apply it” analysis as seen below: 
[0066]		…the system 200 may take the form of any of a number of different data processing systems including client computing devices, server computing devices, a tablet computer, laptop computer, telephone or other communication device, a personal digital assistant (PDA), or the like. In some illustrative examples, the system 200 may be a portable computing device that is configured with flash memory to provide non-volatile memory for storing operating system files and/or user-generated data, for example.
[0123]		These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Regarding Claims 2 and 17, the claims further narrows the abstract idea by defining the information the systems use.
Regarding Claims 3 and 20, the claims further narrows the abstract idea by specifying the use of an algorithm to optimize crop yield.
Regarding Claims 4 and 19, the claims further narrows the abstract idea by specifying the use of geographic information.
Regarding Claims 5-11, the claim further narrows the abstract idea by specifying information regarding the data used.
Regarding Claim 12, the claim further narrows the abstract idea by specifying constraints regarding the model used for the calculations.
Regarding Claim 13, the claim further narrows the abstract idea by specifying further information regarding data. The claims also recite the additional element of machine learning. As written machine learning is “apply it” in Steps 2A/2B similar to the elements rejected in the independent claims.
Claims 14 and 15, the claim further narrows the abstract idea by specifying information the system uses for calculations.
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible.
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-6, 10-12, 14 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sood et al. (US 20200134485 A1) and in view of Egi (US 20050197774 A1) and Gunzenhauser (US 20180292339 A1).
Regarding Claims 1, 16, and 18. Sood teaches: A method for determining crop seeding recommendation for a geographical space, the method comprising: determining weather information for the geographical space for a predetermined timeframe prior to a planned planting date, the weather component operably coupled to the plurality of rainfall sensors and the plurality of temperature sensors, comprising; and (See Sood, [0216]; In operation 1130, digital planting plan 1126 is dynamically re-evaluated based on current weather forecast data 1128. In an embodiment, stress risk data that indicate field readiness, such as field workability data, are updated after a static planting plan is created and prior to a scheduled planting date. For example, operation 1130 may re-evaluate field readiness on a daily basis or as needed as a planting date approaches, based on changes in a weather forecast for the next two weeks, 10 days, or 24 hours and further see Sood, [0102]; In an embodiment, examples of sensors 112 that may be used with seed planting equipment such as planters, drills, or air seeders include seed sensors, which may be see Sood, [0059]; In some embodiments, a single unit of apparatus 111 may comprise a plurality of sensors 112 that are coupled locally in a network on the apparatus; controller area network (CAN) is example of such a network that can be installed in combines, harvesters, sprayers, and cultivators. Application controller 114 is communicatively coupled to agricultural intelligence computer system 130 via the network(s) 109 and is programmed or configured to receive one or more scripts that are used to control an operating parameter of an agricultural vehicle or implement from the agricultural intelligence computer system 130).
a plurality of rainfall sensors; (See Sood, [0102]; In an embodiment, examples of sensors 112 that may be used with seed planting equipment such as planters, drills, or air seeders include seed sensors, which may be optical, electromagnetic, or impact sensors; downforce sensors such as load pins, load cells, pressure sensors; soil property sensors such as reflectivity sensors, moisture sensors, electrical conductivity sensors, optical residue sensors, or temperature sensors; component operating criteria sensors such as planting depth sensors, downforce cylinder pressure sensors, seed disc speed sensors, seed drive motor encoders, seed conveyor system speed sensors, or vacuum level sensors;).
a plurality of temperature sensors; (See Sood, [0102]; In an embodiment, examples of sensors 112 that may be used with seed planting equipment such as planters, drills, or air seeders include seed sensors, which may be optical, electromagnetic, or impact sensors; downforce sensors such as load pins, load cells, pressure sensors; soil property sensors such as reflectivity sensors, moisture sensors, electrical conductivity sensors, optical residue sensors, or temperature sensors; component operating criteria sensors such 
determining a recommended seed planting amount for the geographical space, based on the weather information. (See Sood, [0053]; In an embodiment, the disclosed technologies are used to generate a static planting plan based on data collected prior to initiation of planting, for example, historical field, crop, and weather data. Embodiments of static planting plans generated by the disclosed technologies include assignments of relative maturities (RMs) to fields of an agricultural operation and further see Sood, [0230]; FIG. 14(a) shows an example plot of an RM distribution across a grower's entire agricultural operation, such that each portion of the pie chart represents a percentage of the total number of fields in the operation that are to be planted with a particular product RM. The pie chart of FIG. 14(a) is one type of output that may be produced by operation 1125 of FIG. 11(a). In an embodiment, a chart such as FIG. 14(a) is sent to a grower's computing device and the grower uses the chart to make product purchasing decisions before the growing season begins and further see Fig. 14(a); graph depicting amounts of each product (seed needed)). The Examiner notes that the system of Sood teaches the amount of product (i.e. seed product, Sood, [0051]) needed. 
obtaining rainfall information relating to sensed rainfall for a geographic area within a time period, (See Sood, [0057]; Examples of field data 106 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data that may be used to identify farm land, such as a common land unit (CLU), lot and block number, a parcel number, geographic coordinates and boundaries, …  (g) irrigation data (for example, application date, amount, source, method), (h) weather data (for example, precipitation, rainfall rate, predicted rainfall, water runoff rate region, temperature, wind, forecast, pressure, visibility, clouds, heat index, dew point, humidity, snow depth, air quality, sunrise, sunset) and see Sood, [0062]; Agricultural intelligence computer system 130 is programmed or configured to receive field data 106 from field manager computing device 104, external data 110 from external data server computer 108, and sensor data from remote sensor 112).
                wherein the geographic area includes a first portion and a second portion, the second portion includes the geographical space, (See Sood, [0057]; Examples of field data 106 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data that may be used to identify farm land, such as a common land unit (CLU), lot and block number, a parcel number, geographic coordinates and boundaries).
obtaining, through temperature sensors and a computer network, temperature information relating to sensed ambient temperature for the geographic area within the time period; (See Sood, [0057]; Examples of field data 106 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data that may be used to identify farm land, such as a common land unit (CLU), lot and block number, a parcel number, geographic coordinates and boundaries, …  (g) irrigation data (for example, application date, amount, source, method), (h) weather data (for example, precipitation, rainfall rate, predicted rainfall, water runoff rate region, temperature, wind, forecast, pressure, visibility, clouds, heat index, dew point, humidity, snow depth, air quality, sunrise, sunset) and further see Sood, [0062]; Agricultural intelligence computer system 130 is programmed or configured to receive field data 106 from field manager computing device 104, external data 110 from external data server computer 108, and sensor data from remote sensor 112).
While Sood teaches methods for determining crop seeding recommendations, sensors connected through a network, and modeling throughout to assist in decision making, Sood does not appear to explicitly teach:  generating a model based on the obtained rainfall information and temperature information, the model representing a relationship between rainfall and ambient temperature for at least the first portion of the geographic area. However Sood in view of the analogous art of Egi (i.e. weather modeling) does teach the limitation: (See Egi, [0019-20; and associated figures]; FIG. 9 is a flow chart showing details of weather scenario creation simulation processing according to the embodiment of this invention…. FIG. 10 is a flow chart showing details of d-th day precipitation creating processing according to the embodiment of this invention and further see Egi, [0048-0057], the Examiner notes the cited paragraphs further explain the Figures and modeling aspects).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the utilize the model of Egi as one of the scientific methods of Sood to improve the prediction algorithm of Sood in a known, predictable manner to reduce the planting timing risks based on the disclosed thresholds of Sood.
While Sood/Egi teach the aspects regarding rainfall, temperature, and modeling, neither further teaches absent data. However, Sood/Egi in view of Gunzenhauser does teach: the rainfall information is for at least the first portion of the geographic area and rainfall information for the geographic space is at least partially absent; (See Gunzenhauser, [0034]; The term “interpolation” as used herein means the estimation of surface values at unsampled points based on known surface values of surrounding points.). The Examiner notes that the missing values as described above would be absent values.
leveraging the relationship of the generated model to use the temperature information for the geographic space as a proxy for the absent rainfall information of the geographic space; (See Gunzenhauser, [0034]; The term “interpolation” as used herein means the estimation of surface values at unsampled points based on known surface values of surrounding points. Interpolation can be used to estimate elevation, rainfall, temperature, chemical dispersion, or other spatially-based phenomena. Interpolation is commonly a raster operation. There are several well-known interpolation techniques, including natural neighbor, inverse distance weighting, spline, and kriging).
(See Gunzenhauser, [0021]; FIG. 7E shows the clustered polygons based on the soil texture and topographical attributes, with estimated elevation displayed in the background to highlight correlation between the two outputs. FIG. 7F shows the clustered polygons based on the soil texture and topographical attributes, with estimated slope displayed in the background to highlight correlation between the two outputs. FIG. 7G shows the attributes at each of the depths for each polygon, which data is used for crop modeling).
Further regarding Claim 16, the claim recites a computer readable medium and a system. Soof further teaches these limitations: (See Sood, [0125]; Computer system 400 may implement the techniques described herein using customized hard-wired logic, one or more ASICs or FPGAs, firmware and/or program logic which in combination with the computer system causes or programs computer system 400 to be a special-purpose machine. According to one embodiment, the techniques herein are performed by computer system 400 in response to processor 404 executing one or more sequences of one or more instructions contained in main memory 406. Such instructions may be read into main memory 406 from another storage medium, such as storage device 410.).
Regarding Claims 2 and 17. Sood further teaches: wherein the weather information comprises: a weather forecast for the planned planting date; a weather forecast for a predetermined number of days preceding the planned planting date; See Sood, [0216]; In operation 1130, digital planting plan 1126 is dynamically re-evaluated based on current weather forecast data 1128. In an embodiment, stress risk data that indicate field readiness, such as field workability data, are updated after a static planting plan is created and prior to a scheduled planting date. For example, operation 1130 may re-evaluate field 
rainfall information relating to sensed rainfall for a geographic area within the predetermined timeframe prior to the planned planting date; and (See Sood, [0053]; In an embodiment, the disclosed technologies are used to generate a static planting plan based on data collected prior to initiation of planting, for example, historical field, crop, and weather data and further see Sood, [0057]; Examples of field data 106 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data that may be used to identify farm land, such as a common land unit (CLU), lot and block number, a parcel number, geographic coordinates and boundaries,…. (g) irrigation data (for example, application date, amount, source, method), (h) weather data (for example, precipitation, rainfall rate, predicted rainfall, water runoff rate region, temperature, wind, forecast, pressure, visibility, clouds, heat index, dew point, humidity, snow depth, air quality, sunrise, sunset) and further see Sood, [0095]; In an embodiment, external data server computer 108 stores external data 110, including soil data representing soil composition for the one or more fields and weather data representing temperature and precipitation on the one or more fields. The weather data may include past and present weather data as well as forecasts for future weather data. In an embodiment, external data server computer 108 comprises a plurality of servers hosted by different entities).
 temperature information relating to sensed ambient temperature for the geographic area within the predetermined timeframe prior to the planned planting date. (See Sood, [0053]; In an embodiment, the disclosed technologies are used to generate a static planting plan based on data collected prior to initiation of planting, for example, historical field, crop, and weather data and further see Sood, [0057]; Examples of field data 106 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data that may be 
Regarding Claim 4 and 19. Sood further teaches: further comprising generating a crop seeding distribution for a geographical area, based on the recommended seed planting amount, wherein the crop seeding distribution describes a target seed planting amount for a plurality of different locations in the geographical area. (See Sood, [0231]; FIG. 14(b) shows an example field map that includes the RM distribution of FIG. 14(a) overlaid on digital imagery of the corresponding fields in which the RMs are to be planted. The RM distribution overly is generated using an augmented reality technique, in an embodiment. A field map such as FIG. 14(b) is another type of output that may be produced by operation 1125 of FIG. 11(a). In an embodiment, a map such as FIG. 14(B) is sent to a field manager's mobile device and the field manager uses the map to determine which product RMs to load into a planter, for example and further see Sood, [0232]; FIG. 14(c), FIG. 14(d), and FIG. 14(e) show additional output that may be generated by planting plan optimization operation 1125 in cooperation with dynamic adjustment operation 1130 of FIG. 11(a). FIG. 14(c) shows an example plot of field readiness indicators aligned with corresponding geographic locations across a grower's entire growing operation and refer to Sood, Fig. 14(a)-(e); for visual representation). The Examiner notes the system of Sood distributes the seeds based on the plan which includes the seeds broken down into portions as seen in Fig. 14(a) and then distributes them among fields as seen in Fig. 14(b).
Regarding Claim 5. Sood further teaches: wherein determining the recommended seed planting amount for the geographical space is further based on: location data relating to the geographical space; (See Sood, [0057]; Examples of field data 106 include (a) 
economic data relating to one or more crop types; (See Sood, [0057]; Examples of field data 106 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data that may be used to identify farm land…. (b) harvest data (for example, crop type, crop variety, crop rotation, whether the crop is grown organically, harvest date, Actual Production History (APH), expected yield, yield, crop price, crop revenue). The Examiner interprets the crop yield, price, and revenue as economic data relating crop types.
treatment data relating to the one or more crop types; and (See Sood, [0057]; Examples of field data 106 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data that may be used to identify farm land, such as a common land unit (CLU), lot and block number, a parcel number, geographic coordinates and boundaries…. (e) fertilizer data (for example, nutrient type (Nitrogen, Phosphorous, Potassium), application type, application date, amount, source, method), (f) chemical application data (for example, pesticide, herbicide, fungicide, other substance or mixture of substances intended for use as a plant regulator, defoliant, or desiccant, application date, amount, source, method).
crop data relating to the one or more crop types. (See Sood, [0057]; (b) harvest data (for example, crop type, crop variety, crop rotation, whether the crop is grown organically, harvest date, Actual Production History (APH), expected yield, yield, crop price, crop revenue, grain moisture, tillage practice, and previous growing season information), (c) soil data (for example, type, composition, pH, organic matter (OM), cation exchange capacity (CEC)).
Regarding Claim 6. The method of claim 5, wherein the location data comprises: soil data relating to the soil of the geographic space; (See Sood, 0057]; Examples of field data 
irrigation status data relating to irrigation properties of the geographic space; and (See Sood, [0057]; (g) irrigation data (for example, application date, amount, source, method), (h) weather data (for example, precipitation, rainfall rate, predicted rainfall, water runoff rate region, temperature, wind, forecast, pressure, visibility, clouds, heat index, dew point, humidity, snow depth, air quality, sunrise, sunset)
geographic data relating to geographic properties of the geographic space. (See Sood, [0057]; Examples of field data 106 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data that may be used to identify farm land, such as a common land unit (CLU), lot and block number, a parcel number, geographic coordinates and boundaries, Farm Serial Number (FSN), farm number, tract number, field number, section, township, and/or range), (b) harvest data (for example, crop type, crop variety, crop rotation).
Regarding Claim 10. Sood/Egi/Gunzenhauser further teaches determining a temperature threshold for the geographical space based on the generated model, wherein the temperature threshold is for identifying a crop planting or production condition.  (See Sood, [0207, Table 5]; In operation 1110, the field-product scenarios 1108 generated by operation 1105 are classified using predictive threshold(s) 1106. Predictive threshold(s) 1106 indicate one or more criteria, such as minimum and/or maximum values or ranges of values, which are associated with desirable harvest outcomes. Predictive threshold(s) 1106 are determined based on empirical research, for example. Examples of predictive thresholds and stage-variable weights associated with the predictive thresholds are shown in Table 5 see Sood, [0210]; Predictive thresholds 1106 also are used by risk score computation operation 1120 to generate one or more scenario-specific risk scores. In an embodiment, operation 1120 computes multiple different risk scores, where each risk score corresponds to a specific optimization parameter. In the disclosed embodiments, the optimization parameters include yield, harvest moisture, and field readiness for planting, with yield and harvest moisture being the optimization parameters for the static planting plan and field readiness being the optimization parameter for the dynamic planting plan).
Regarding Claim 11. Sood/Egi/Gunzenhauser further teaches: wherein determining the temperature threshold for the geographic space comprises determining an ambient temperature value that the model indicates has a related value of rainfall which meets a predetermined requirement. (See Sood, [0207]; In operation 1110, the field-product scenarios 1108 generated by operation 1105 are classified using predictive threshold(s) 1106. Predictive threshold(s) 1106 indicate one or more criteria, such as minimum and/or maximum values or ranges of values, which are associated with desirable harvest outcomes. Predictive threshold(s) 1106 are determined based on empirical research, for example. Examples of predictive thresholds and stage-variable weights associated with the predictive thresholds are shown in Table 5 below.
Regarding Claim 12. Sood/Egi/Gunzenhauser further teaches: wherein generating the model comprises: analyzing the obtained rainfall information and temperature information to determine a correlation between rainfall and ambient temperature for the geographic area; (See Egi, [0019-20; and associated figures]; FIG. 9 is a flow chart showing details of weather scenario creation simulation processing according to the embodiment of this invention…. FIG. 10 is a flow chart showing details of d-th day precipitation creating processing according to the embodiment of this invention and further see Egi, [0048-0057], the Examiner notes the cited paragraphs further explain the Figures and modeling aspects).
determining one or more functions for describing the determined correlation between rainfall and ambient temperature for the geographic area; and (See Egi, [0019-20; and associated figures]; FIG. 9 is a flow chart showing details of weather scenario creation simulation processing according to the embodiment of this invention…. FIG. 10 is a flow chart showing details of d-th day precipitation creating processing according to the embodiment of this invention and further see Egi, [0048-0057], the Examiner notes the cited paragraphs further explain the Figures and modeling aspects).
generating the model representing a relationship between rainfall and ambient temperature for the geographic area, based on the one or more functions. (See Egi, [0019-20; and associated figures]; FIG. 9 is a flow chart showing details of weather scenario creation simulation processing according to the embodiment of this invention…. FIG. 10 is a flow chart showing details of d-th day precipitation creating processing according to the embodiment of this invention and further see Egi, [0048-0057], the Examiner notes the cited paragraphs further explain the Figures and modeling aspects).
Regarding Claim 14. Sood/Egi/Gunzenhauser further teaches: further comprising: obtaining information indicative of a detected ambient temperature for the geographic space; and (See Sood, [0057]; Examples of field data 106 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data that may be used to identify farm land, such as a common land unit (CLU), lot and block number, a parcel number, geographic coordinates and boundaries, …  (g) irrigation data (for example, application date, amount, source, method), (h) weather data (for example, precipitation, rainfall rate, predicted rainfall, water runoff rate region, temperature, wind, forecast, pressure, visibility, clouds, heat index, dew point, humidity, snow depth, air quality, sunrise, sunset) and further see Sood, [0062]; Agricultural intelligence computer system 130 is programmed or configured to receive field data 106 from field manager computing device 104, external data 110 from external data server computer 108, and sensor data from remote sensor 112).
detecting a crop planting or production condition for the geographical space, based on the detected ambient temperature for the geographic space and the temperature threshold. (See Sood, [0057]; Examples of field data 106 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data that may be used to identify farm land, such as a common land unit (CLU), lot and block number, a parcel number, geographic coordinates and boundaries, …  (g) irrigation data (for example, application date, amount, source, method), (h) weather data (for example, precipitation, rainfall rate, predicted rainfall, water runoff rate region, temperature, wind, forecast, pressure, visibility, clouds, heat index, dew point, humidity, snow depth, air quality, sunrise, sunset) and further see Sood, [0062]; Agricultural intelligence computer system 130 is programmed or configured to receive field data 106 from field manager computing device 104, external data 110 from external data server computer 108, and sensor data from remote sensor 112).
Regarding Claim 15. Sood/Egi/Gunzenhauser further teaches: wherein the geographical space is defined by a boundary of one or more fields. (See Sood, [0050]; In an embodiment, a planting plan is specific to a particular agricultural field of a particular grower. In some embodiments, the planting plan includes planting and/or harvesting specifications for multiple fields, or all of the fields, of a grower's agricultural operations and further see Sood, 0057]; Examples of field data 106 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data that may be used to identify farm land, such as a common land unit (CLU), lot and block number, a parcel number, geographic coordinates and boundaries...).
	Claim(s) 3, 7-9, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sood et al. (20200134485) and in view of Egi (US 20050197774 A1), Gunzenhauser et al. (US 20170316124 A1), and Perry et al. (US 20190050948 A1).
Claim 3 and 20. Sood/Egi/Gunzenhauser further teaches: wherein determining a seed planting amount employs a [stochastic optimization algorithm] for identifying the seed planting amount, wherein the seed planting amount maximizes a crop yield. (See Sood, [0004]; Planting plans are often designed to maximize yield while ensuring that products are planted and harvested within a specific time window. A planting plan may include a schedule of products to be planted after a spring frost date and harvested prior to a fall frost date, for example and further see Sood, [0208]; In an embodiment, predictive thresholds 1106 are incorporated into a tree-based learning process to classify field-product scenarios 1108. An example of such tree-based classification process is shown in FIG. 11(b) and described in more detail below. Examples of algorithms that can be used to implement the learning process include random forest and boosting algorithms and further see Sood, Fig. 11(a and b); the figures shows the process of creating planting plan scenarios using the algorithms). 
While Sood implies stochastic algorithms, Perry explicitly teaches the use stochastic algorithms (See Perry, [0142]; Accordingly, the Bayesian classifier can select a set of farming operations associated with a predicted crop production probability distribution that stochastically dominates the predicted crop production probability distributions associated with other possible sets of farming operations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated stochastic algorithms as taught by Perry, because as taught by Perry, [0142]; “a crop prediction model can be a Bayesian classifier trained on geographic and agricultural data, including for instance, land characteristics, crop types planted, farming operations performed, and resulting crop productions. The resulting Bayesian classifier can identify a set of farming operations that optimizes a prediction crop production by 1) enumerating all possible combinations of farming operations and all possible outcomes, 2) determining the probability distribution of each outcome for each combination of farming operations (using a Bayesian model), 3) 
Regarding Claim 7. Sood/Egi/Gunzenhauser further teaches: wherein the economic data comprises: crop pricing data relating to a current price of the one or more crop types; (See Sood, [0057]; (b) harvest data (for example, crop type, crop variety, crop rotation, whether the crop is grown organically, harvest date, Actual Production History (APH), expected yield, yield, crop price, crop revenue, grain moisture, tillage practice, and previous growing season information). 
While Sood teaches many of the data types used by the system, Sood does not specify future values. However, Perry does teach: crop future data relating to future pricing of the one or more crop types; and (See Perry, [0191]; the grower to provide, to the crop broker, all or a threshold amount of crop yield from a portion of land, for instance at a price determined by applying a crop prediction model that predicts expected crop prices based on current market conditions). 
refund data relating to refund availability for the one or more crop types. (See Perry, [0159]; Models that map the expected value (and/or confidence interval) of crop insurance payments to an amount of crop insurance purchased for one or more portions of land, determined based on one or more of: 1) historical insurance claim data, 2) historical and current crop prices (including futures contracts), 3) historical and forecasted yield, 4) historical soil texture and soil nutrients, and 5) historical and forecasted weather) and further see Perry, [0192]; the grower to purchase crop insurance to cover any shortfall in order to reduce the crop broker's risk, where the amount of coverage and/or cost of the insurance policy is determined by applying a crop prediction model that predicts expected crop risks and associated costs;). The Examiner notes the crop insurance information would provide the refund information. Further the Examiner points to the Applicant specification to (See Specification, [0038]; refund data relating to refund availability for the one or more crop types, including both rebates and insurance payouts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the financial data as taught by Perry, because as taught by Perry, [0185], “By providing insight into a predicted crop production, various entities (such as a grower, a crop broker, a crop recipient, technology manufacturer, services provider, and an agronomist) are better able to evaluate risks and benefits in view of an expected crop productivity, and can perform various actions in view of those risks and benefits.”
Regarding Claim 8. Sood/Egi/Gunzenhauser further teaches: wherein the treatment data comprises: treatment substance data relating to pesticide, herbicide, fungicide and fertilizer requirements of the one or more crop types; (See Sood, [0057]; (d) planting data (for example, planting date, seed(s) type, relative maturity (RM) of planted seed(s), seed population), (e) fertilizer data (for example, nutrient type (Nitrogen, Phosphorous, Potassium), application type, application date, amount, source, method), (f) chemical application data (for example, pesticide, herbicide, fungicide, other substance or mixture of substances intended for use as a plant regulator, defoliant, or desiccant, application date, amount, source, method),
 treatment pricing data relating to a current price of treatment substances for the one or more crop types; (See Perry, [0051]; Cost databases describing seed prices, commodity prices, prices of products or treatments…).
 and treatment future data relating to future pricing of treatment substances for the one or more crop types. (See Perry, [0112]; Further, as described below, the crop prediction system 125 can enable a grower to receive updated farming operations throughout the course of a planting season as crop conditions (e.g., weather, price of fertilizer, etc.) change, thereby allowing the grower to harness machine learning processes to account for unpredictable phenomena and conditions, and to further optimize crop 
Regarding Claim 9. Sood/Egi/Gunzenhauser/Perry further teaches: wherein the crop data comprises: yield data relating to expected yields of the one or more crop types; (See Sood, [0057]; (b) harvest data (for example, crop type, crop variety, crop rotation, whether the crop is grown organically, harvest date, Actual Production History (APH), expected yield, yield, crop price, crop revenue, grain moisture, tillage practice, and previous growing season information),
 Perry further specifies: crop requirement data relating to planting or growth requirements of the one or more crop types; and (See Perry, [0097]; Interactions with or requirements of field treatments or field characteristics and other farming operations for an identified crop variant, the field treatments including irrigation, tillage, seed treatment, foliar treatment, floral treatment, soil treatment, soil type, soil pH, soil nutrient composition, previously planted crop types and varieties, microbial composition, microbial composition application rate, insecticide application, fungicide application, pesticide application, herbicide application, fertilizer application, and the like). The Examiner interprets the tilling and seed treatment requirements as planting requirements.
irrigation data relating to irrigation requirements of the one or more crop types. (See Perry, [0097]; Interactions with or requirements of field treatments or field characteristics and other farming operations for an identified crop variant, the field treatments including irrigation, …, and the like).
Regarding Claim 13, Sood/Egi both teach modeling techniques regarding rainfall, temperature and crop recommendations. However they do not appear to utilize machine learning. However, Sood/Egi/Gunzenhauser in view of Perry does teach: wherein analyzing the obtained rainfall information and temperature information comprises processing the obtained rainfall information and temperature information with one or more machine learning algorithms to determine the correlation between rainfall and ambient temperature for the geographic area. (See Perry, [0081-83]; FIG. 2 illustrates an example geographic database 135 for a machine learning crop prediction system. In the example database of FIG. 2, information describing geographic characteristics that may impact crop production are associated with a plot index that uniquely identifies a particular field or plot of land associated with the characteristics. As shown in FIG. 2, the geographic database 135 associates each uniquely identified plot with one or more sets of associated data (“County,” “Avg. Rainfall,” and “Avg. Temp”). Although the example database of FIG. 2 organizes geographic information by plot of land, in other embodiments, the geographic database 135 can be organized in other ways, for instance by land category (field, mountain, city, etc.), by land owner, or by any other suitable characteristic. Further, although the example database of FIG. 2 only includes three characteristics mapped to each land plot, in practice, the geographic database 135 can include any number of characteristics, for instance 50 or more. Examples of geographic information stored by the geographic database 135 can include: [0082] Past, present, and predicted future weather events, patterns, or phenomena, including precipitation and rainfall, temperature, sunlight, humidity, growing days, and the like; [0083] Past, present, and predicted future soil composition or characteristics for a field or fields, including soil pH, soil sulfur level, or other abiotic or biotic features of the soil).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the machine learning of Perry in order to allow for faster operations of users to determine farming operations and decisions. (See Perry, [0112]; The crop prediction system 125 can comprehensively account for this large quantity of crop production information, and can perform one or more machine learning operations identify a set farming operations and decisions for growers without requiring growers to spend the time manually accounting for this crop production information. The result is that the grower is able to efficiently harness the power of complex 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Ambient - of the surrounding area or environment (https://www.dictionary.com/browse/ambient)